Citation Nr: 0833515	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for breathing problems, 
to include chronic obstructive pulmonary disease 
(bronchitis/asthma) and rhinitis, claimed as due to asbestos 
exposure in service.  

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to lumbar spine disability.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disability, 
to include both shoulders and arms, claimed as secondary to 
the service-connected disability of a total right knee 
replacement.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea.  

6.  Entitlement to an increased rating for service-connected 
chronic back strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active naval service from February 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July and August 2005, and May and 
October 2007 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran has submitted new evidence in the 
form of reports of recent medical treatment at the VA Medical 
Center (VAMC) in Brockton, Massachusetts, dating from May to 
September 2008.  Since the veteran has waived consideration 
of this evidence by the RO, a remand is not necessary.

The issues of service connection for depression, erectile 
dysfunction, and sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have breathing problems, to include 
chronic obstructive pulmonary disease (bronchitis/asthma) and 
rhinitis, that are related to his military service.

2.  By rating decisions dated in August 2002 and August 2005, 
the RO denied service connection for a neck disability, to 
include both shoulders and arms, claimed as secondary to the 
service-connected low back disability; the veteran did not 
appeal the denial of service connection.  

3.  Evidence received since the August 2005 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim.  

4.  The veteran's neck disability, to include both shoulders 
and arms, is not etiologically related to a service-connected 
disability.  

5.  By a rating decision dated in July 2005, the RO denied 
service connection for sleep apnea; the veteran did not 
timely appeal the denial of service connection.  

6.  The evidence received since the July 2005 RO decision is 
relevant and probative of the issue at hand and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for sleep apnea.  

7.  The veteran's service-connected chronic back strain is 
evidenced by flexion limited by repetitive motion to 50 
degrees, extension limited by repetitive motion to five 
degrees, and bilateral rotation and lateral flexion all 
limited by pain and repetitive motion. 


CONCLUSIONS OF LAW

1.  The veteran does not have breathing problems, to include 
chronic obstructive pulmonary disease (bronchitis/asthma) and 
rhinitis, that are the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).  

2.  Some of the evidence received since the August 2002 
denial of service connection for a neck disability, to 
include both shoulders and arms, claimed as secondary to the 
service-connected disability of a total right knee 
replacement, is new and material; the claim for this benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002; 38 C.F.R. § 
3.156(a) (2007). 

3.  The veteran does not have a neck disability, to include 
both shoulders and arms, that is secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).  

4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for sleep apnea.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

5.  The criteria for an increased rating for the veteran's 
chronic back strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5237 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
and June 2005, September 2006, and February and August 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including the 
requirement that new and material evidence be received in 
order to reopen previously denied claims, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The Board notes that, while the veteran 
was informed of the necessity that new and material evidence 
be received in order to reopen his claim for a neck 
disability the first time he sought to do so, he was not 
specifically informed of the need for NME when he again 
applied to reopen this claim.  The Board finds, however, that 
the veteran was not thereby prejudiced because he clearly had 
actual knowledge of this from the earlier notification.  

The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  The veteran 
was also apprised of the changes in the criteria for 
evaluating disabilities of the spine, even though only the 
current rating criteria are applicable here.  Regarding the 
increased rating claim, while the veteran was not 
specifically informed that evidence must demonstrate the 
effect any increase in severity of the disability has on 
daily life as well as employment, the Board finds that the 
veteran was not prejudiced by this omission because an 
examination provided in connection with the increased rating 
claim specifically addressed the effects of the veteran's 
disability on his daily activities.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Moreover, in a hearing before 
the undersigned Veterans Law Judge, the veteran demonstrated 
by his testimony that he understands, i.e., has actual 
knowledge, that the impact of his service-connected 
disabilities on his daily activities is relevant to the 
rating of those disabilities.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claims.  The 
Board will remand the depression and sleep apnea issues in 
order to afford the veteran VA examinations, but finds that 
examinations are not required in order to adjudicate the 
remaining claims.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006) (examination not required when sufficient 
competent medical evidence is on file to make a decision on 
the claim).  The Board finds that an examination is not 
required to adjudicate the breathing problems service 
connection claim because there is no evidence of a related 
in-service illness or injury, and an examination now could 
not aid in substantiating a claim when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  See Duenas v. Principi, 18 Vet.App. 512, 517 
(2004).  An examination is not required in order to 
adjudicate the reopened neck/shoulders/arms service 
connection claim because there is no credible evidence 
establishing an event to which the claimed disability could 
be attributed.  McLendon, supra.  VA has no duty to inform or 
assist that was unmet.  

II.  Service Connection

The veteran's SMRs are of record, and they contain no 
evidence of treatment related to any breathing complaint.  
The veteran contends that his currently diagnosed breathing 
difficulties were caused by his exposure to asbestos while 
serving aboard ship in the Navy.  With the exception of scars 
on a thumb, index finger, and knee, the report of the 
veteran's separation examination in December 1972 indicates a 
completely normal clinical evaluation, including the report 
of a chest x-ray that was "negative."   

A chest x-ray taken in January 1993 at the Brockton Hospital 
indicated that the veteran had chronic bronchitis.  A January 
2005 new patient history report from Allergy & Asthma 
Physicians, Ltd., notes that the veteran reported a four-year 
history of intermittent asthma symptoms.  He reported that 
his symptoms occur primarily with exertion such as going 
upstairs, but, at other times, are triggered by odors such as 
perfumes and candles.  The report also noted a family history 
of a child with allergic rhinitis, and that the veteran's 
environment was significant for several cats and dogs in his 
home, new carpeting in his bedroom, and forced air heating.  
A subsequent report from this facility shows diagnoses of 
persistent asthma and non-allergic rhinitis.  The report of a 
CT scan of the chest done in June 2005 at the Compass Medical 
facility reported no mediastinal, hilar, or axillary 
adenopathy.  There were no pulmonary nodules or parenchymal 
consolidation, no pleural effusion, and no bronchiectasis was 
noted.  There was smooth plural thickening of the 
posterolateral aspect of the right mid lung.  The 
radiologist's impression was normal appearing lung parenchyma 
with no bronchiectasis noted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Also, disability that is proximately due to or the result of 
a service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Certain chronic diseases may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  The Board 
notes, however, that none of the veteran's diagnosed 
respiratory disorders is among those listed as a disease 
subject to presumptive service connection.  Id.  

Here, there is medical evidence of current respiratory 
disabilities, identified in 1993 as chronic bronchitis, and 
in 2005 as persistent asthma and non-allergic rhinitis.  
However, there is no credible medical or lay evidence of in-
service incurrence or aggravation of any respiratory injury 
or disease, no medical evidence of a nexus between the 
current disability and the in-service disease or injury, and 
no evidence of any related chronic disability until more than 
20 years after the veteran left service.  

The veteran contends that these diagnosed respiratory 
disabilities are related to his exposure to asbestos while 
serving aboard ship in the Navy.  Common materials that may 
contain asbestos include steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials, and thermal insulation.  M21-1MR, Part 
IV.ii.2.C.9.a (December 13, 2005).  High exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.  During WWII, several million people employed 
in U.S. shipyards and U.S. Navy veterans were exposed to 
asbestos fibers since they were used extensively in military 
ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and 
urogenital system, except the prostate.  M21-1MR, Part 
IV.ii.2.C.9.b.

Having served aboard a Navy ship, it is possible that the 
veteran came into contact with asbestos.  The degree to which 
he was exposed is impossible to determine, but the Board 
finds that it is unlikely that any exposure was of the high 
degree known to have caused the prevalence of disease noted 
in workers who routinely worked with asbestos in the course 
of employment, such as insulation and shipyard workers.  
Indeed, the veteran has only averred casual exposure 
associated with living and working aboard ship, not extensive 
exposure through handling asbestos himself.  

More significant, however, is the fact that the veteran's 
diagnosed respiratory disabilities, asthma, bronchitis, and 
allergic rhinitis, are not among those disabilities commonly 
known to be caused by significant exposure to asbestos.  

The Board acknowledges the veteran's contention that his 
breathing difficulties are a result of his exposure to 
asbestos in service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
respiratory disabilities.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, 
the veteran's own assertions as to the etiology of his 
xerosis have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current respiratory disabilities are not traceable 
to disease or injury incurred in or aggravated during active 
military service. 

III.  New and Material Evidence (NME)   

A.  Neck Disability

In a March 2001 claim, the veteran sought service connection 
for a neck disability, to include both shoulders and arms, 
claimed as secondary to his service-connected low back strain 
with degenerative changes.  Service connection was denied in 
a rating decision dated in August 2002.  In its rating 
decision, the RO noted that treatment records document neck 
and shoulder complaints, but also noted that there was no 
medical evidence or medical opinion linking the disability to 
either the veteran's active military service or his service-
connected back disability.  The basis for the denied service 
connection therefore was the absence of any evidence of a 
related in-service event, and absence of medical evidence of 
a link between the current disability and either the service-
connected back disability or to active military service.  The 
veteran did not appeal that denial.  

In a January 2005 claim, the veteran again sought service 
connection for a neck disability, now described as arthritis 
and pinched nerves in the neck and shoulders, claimed as 
secondary to arthritis in his back.  The veteran's claim was 
denied in a rating decision dated in August 2005.  The 
veteran was notified of the need to submit new and material 
evidence in order to reopen he claim, but none of the newly 
received records related to the claim.  Since no new and 
material evidence had been received, the claim was not 
reopened, and was thereby denied in a rating decision dated 
in August 2005.  The veteran did not timely appeal that 
decision.  

In a Report of Contact dated in September 2006, the veteran 
indicated that he wanted to claim service connection for a 
bilateral shoulders, arms, and neck disability, claimed as 
secondary to his service-connected right knee disability.  
The RO denied the claim in a rating decision dated in May 
2007.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the most 
recent denial of service connection, in September 2005, 
consisted of the veteran's SMRs, treatment records from 
several VA treatment facilities, private treatment records 
from A.F., M.D., treatment records from the private Compass 
Medical in Abington, Massachusetts, and from the Brockton 
Hospital, in Brockton, Massachusetts, and radiology reports 
from the private Compass Medical in Whitman, Massachusetts.  

Evidence added to the record since the most recent denial of 
service connection in September 2005 included a statement 
from the veteran's wife with attached June 16, 2002, 
emergency medical technician (EMT) report.  The veteran's 
spouse's statement described finding the veteran lying on his 
back on a ramp to a shed.  She stated that she then slipped 
on the ramp.  The EMT report stated only that two units 
responded to an emergency call, that the veteran's wife had 
been checked OK, and that the two units then returned back to 
quarters.  

Also newly received were treatment records from Compass 
Medical, a June 2006 EMG report from D.B., M.D., a VA 
treatment report from Brockton dated June 17, 2002, and the 
report of a VA back examination dated in August 2007, as well 
as statements from the veteran, including testimony at a May 
2008 hearing before the undersigned Veterans Law Judge.  

The Board finds that a portion of the veteran's testimony at 
his hearing constitutes new and material evidence.  The 
veteran testified that his fall in June 2002 was due to his 
service-connected knee giving way.  Since the Court has held 
that the credibility of newly received evidence is to be 
presumed, Justus, supra, the must Board find that the 
veteran's testimony is presumed to be credible.  As a result, 
the Board must find that this new evidence is material.  In 
view of the foregoing, the Board finds that new and material 
evidence adequate to reopen the previously denied claim of 
service connection for neck disability, to include both 
shoulders and arms, has been received, and the application to 
reopen will therefore be granted.  To that limited extent, 
the claim is granted. 

Turning to the merits of the claim, the Board finds that the 
veteran's spouse's statement is not probative because it 
merely tells of finding the veteran lying on his back, 
slipping and falling down herself, and her being checked as 
OK by responding EMS units.  The EMS report does not mention 
the veteran at all.  

The treatment records from Compass Medical, dated from July 
2005 to October 2006, are not probative because they show 
only current complaints, and do not contain medical evidence 
of a nexus between the claimed disability and either the 
veteran's active duty service or a service-connected 
disability.  

The June 2006 EMG report from D.B., M.D., is not probative 
because it merely reports current neurological findings and 
does not contain medical evidence of a nexus between the 
claimed disability and either the veteran's active duty 
service or a service-connected disability.  

The report of a VA back examination dated in August 2007 does 
not provide medical evidence of a nexus between the veteran's 
head/shoulder/arms injuries and either the veteran's active 
duty service or to a service-connected disability.  

The VA treatment report from Brockton dated in June 2002 is 
probative.  That report documents that the veteran reported 
to the ambulatory care unit after falling backwards near a 
tool shed while shoveling dirt over the weekend.  The veteran 
reported to his care provider that he had lost his footing on 
wet wood and slipped backwards, hitting his right shoulder 
while falling.  He reported that he felt OK the night before, 
but that now his neck, shoulder, and lower back hurt, and 
that his service-connected knee was a bit worse.  He denied 
numbness, tingling, and weakness of any affected limb.  The 
examiner assessed status-post all and muscle strain secondary 
to heavy garden work, with no evidence of bony injuries, no 
neurovascular compromise, muscle spasm trapezius and 
paraspinal muscles.  In light of the fact that this 
contemporaneous 2002 report documents that the veteran 
attributed his fall and neck/shoulder/arms injury to loosing 
his footing on wet wood, the Board finds that the veteran's 
testimony that his neck injury-producing fall was a result of 
his service-connected knee giving way is not credible.  See 
Caluza, supra, at 512 (a comparatively contemporaneous 
statement by the veteran himself, and one made by him years 
later, were fundamentally at odds with each other, thereby 
rendering the evidence not credible).  

Other than the averments of the veteran and his spouse, there 
is no evidence of a nexus between the claimed disability and 
any of the veteran's service-connected disabilities.  Here 
again, the Board determines that the veteran and his spouse 
are not qualified as laypersons to render competent medical 
opinion as to the etiology of his neck/shoulders/arms 
disability.  The Board also again finds that the benefit-of-
the-doubt doctrine does not apply because the preponderance 
of the evidence is against this service connection claim.  

In sum, while there is evidence of a current disability, 
there is no credible evidence of a nexus between the 
veteran's service-connected disabilities.  The claim is 
therefore denied.   

B.  Sleep Apnea

The veteran was denied service connection for sleep apnea in 
a rating decision dated in July 2005.  The claim was denied 
because there was no credible evidence of an in-service 
complaint or incurrence of sleep apnea, and no credible 
medical evidence of a nexus between the veteran's currently 
diagnosed sleep apnea and his military service.  Other than 
the veteran's own averment, the only evidence supporting the 
veteran's contention of service connection was a February 
2005 buddy statement from D.K., a shipmate who stated that he 
and the veteran slept in the same compartment aboard ship, 
and that the veteran snored like a chain saw.  

The only significant evidence added to the record since the 
RO's July 2005 denial is a reworded statement from shipmate 
D.K., dated in January 2007.  In this revised statement, D.K. 
stated that, just as he was getting up to slap the veteran to 
get him to stop snoring, "he would stop snoring and 
breathing for a few seconds."  As a layperson, D.K. is 
competent to describe the events he claims to have witnessed.  
The Board therefore finds that this competent evidence of 
sleep apnea-like activity is new to the record, and that it 
is evidence of a relevant in-service event that was absent at 
the time of the previous denial of service connection.  In 
view of the foregoing, the Board finds that new and material 
evidence adequate to reopen the previously denied claim of 
service connection for sleep apnea has been received, and the 
application to reopen will therefore be granted.  To that 
limited extent, the claim will be granted.  As noted, this 
issue is being remanded in order to obtain a nexus opinion.  

IV.  Back Increase Claim

The veteran is service-connected for chronic back strain, 
currently rated as 20 percent disabling.  He contends that 
this disability warrants an increased rating.  The veteran 
was afforded a VA examination in connection with the claim.  

The examination was conducted in August 2007.  The veteran 
reported that he has flare-ups that occur weekly, and that 
they last from three to seven days.  The veteran's impression 
was that the flare-ups severely restricted his back movement, 
and also caused exacerbation of depression and irritability.  
The spasms were said to occur when the veteran turns his back 
and bends down at the same time, or any other movement that 
requires motion in more than one plane at a time.  The 
veteran complained of fatigue, decreased motion, stiffness, 
weakness and pain.  He did not complain of spasms.  There was 
no history reported of urinary or fecal incontinence, but 
there was a report of numbness and paresthesias.  The 
examiner specified that the examination was not being given 
for intervertebral disc syndrome (IVDS).  

Examination revealed limitations of motion in all axes caused 
by both pain and repetitive motion.  In summary, forward 
flexion of the veteran's thoracolumbar spine was limited by 
pain to 60 degrees, and by repetitive motion to 50 degrees.  
Extension was limited by pain to 20 degrees, and by 
repetitive motion to five degrees.  Left lateral flexion was 
limited by pain to 15 degrees, and by repetitive motion to 10 
degrees.  Right lateral flexion was limited by both pain and 
repetitive motion to 10 degrees.  Left rotation was limited 
by both pain and repetitive motion to 10 degrees, and right 
rotation was limited by pain to 10 degrees, and by repetitive 
motion to 20 degrees.  

The examiner's diagnosis was degenerative osteoarthritis of 
the lumbar spine with pain.  The examiner determined that 
this disability had significant effects on the veteran's 
usual occupation, manifested by increased absenteeism and 
assignment to different duties, both caused by decreased 
mobility, problems with lifting and carrying, decreased 
strength, and lower extremity pain.  Effects on usual daily 
activities were said to range from none to moderate, with 
sports and exercise being prevented.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also found, however, that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, 
the Board has found no medical evidence of record that would 
warrant a staged rating for this increased rating claim.  In 
this regard, the Board notes that the currently assigned 20 
percent rating is effective from well before the date of 
receipt of the veteran's claim for an increased rating, and 
there is no evidence that a higher rating is warranted at any 
time either in the one year prior to the receipt of the 
claim, or in the period since receipt of the claim.  See Id.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing background discussion, these 
regulatory provisions were taken into account in assessing 
the range of motion of the veteran's spine disability.

The veteran's lumbar spine disability is rated utilizing the 
rating criteria found at Diagnostic Code 5237, lumbosacral or 
cervical strain.  In general, with the exception of 
evaluation of IVDS, which is not at issue here, disabilities 
of the spine are all evaluated under a General Rating Formula 
for Diseases and Injuries of the Spine.  The General Rating 
Formula is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Under the General Rating Formula, a 20 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  

Here, the evidence shows that the veteran's range of motion 
of limitations, as summarized above, warrant the currently 
assigned 20 percent evaluation.  A higher rating is not 
warranted because there is no evidence of forward flexion of 
the cervical spine being limited to 15 degrees or less; or of 
any ankylosis of the spine, either of which is required for a 
higher, 30 percent, rating.  

As to associated objective neurologic abnormalities, the 
Board notes that neither bowel nor bladder impairment was 
found on examination, and that the veteran is already 
service-connected for anterior thigh numbness in connection 
with his award of service connection for disc herniation.  

In sum, in light of the evidence of record and the rating 
criteria for evaluating disabilities of the spine, the Board 
finds that a increased rating is not warranted for the 
veteran's service-connected chronic back strain, and the 
claim is therefore denied.    


ORDER

Entitlement to service connection for breathing problems, to 
include chronic obstructive pulmonary disease 
(bronchitis/asthma) and rhinitis, claimed as due to asbestos 
exposure in service, is denied.  

Entitlement to service connection for neck disability, to 
include both shoulders and arms, is denied.  

New and material evidence to reopen a claim of service 
connection for sleep apnea has been presented; to this 
limited extent, the appeal is granted.    

Entitlement to an increased rating for service-connected 
chronic back strain, currently rated as 20 percent disabling, 
is denied.  


REMAND

The Board must remand the veteran's claim of service 
connection for depression because there is anecdotal evidence 
that the veteran may have depression related to his service-
connected disabilities.  The report of an August 2008 
psychology pain management evaluation notes that the veteran 
was referred for a comprehensive evaluation and treatment 
related to chronic pain in his knees, back, neck, and 
shoulders, that is contributing to mood symptoms.  Since the 
veteran has not been afforded a VA Compensation and Pension 
(C&P) examination to obtain a diagnosis and nexus opinion as 
to whether any diagnosed depression is secondary to the 
veteran's service-connected disabilities, the Board will 
remand for an examination.  See McLendon, supra.  

The veteran has been diagnosed with erectile dysfunction, and 
he contends that it was caused by his back disability.  A 
July 2008 andrology clinic note notes that the veteran had 
been referred to the clinic by nurse practitioner L.F. from 
the urology department due to erectile dysfunction, said to 
have begun around the time following his back injury.  In the 
VA Form 9, Appeal to the Board of Veterans' Appeals 
perfecting his appeal of denial of service connection for 
erectile dysfunction, the veteran noted that no one had 
looked at the medical records from the erectile dysfunction 
clinic at J.P. VAMC, presumably meaning the Jamaica Plain 
Campus of the VA Boston Healthcare System.  

The Board has found no treatment records from the erectile 
dysfunction clinic at Jamaica Plain, nor can it find any 
record of the referral by nurse F., or any related treatment 
records authored by her.  The Board must therefore remand in 
order to obtain treatment records related to the veteran's 
claimed erectile dysfunction.  

Finally, having reopened the veteran's claim for service 
connection for sleep apnea, the Board will remand for an 
examination and nexus opinion to determine if the veteran's 
diagnosed sleep apnea is etiologically related to his 
military service. 

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
remanded claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  Of specific 
interest are treatment records from the 
erectile dysfunction clinic at the VA 
campus at Jamaica Plain, and any related 
treatment records authored by nurse 
practitioner L.F. from the urology 
department of the Boston VA Healthcare 
System.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA mental 
disorders examination by a medical 
professional with appropriate expertise 
to determine the diagnosis and etiology 
of any current mental disorder, including 
specifically the veteran's claimed 
depressive disorder.    

The examiner must provide a medical 
opinion, based on his/her examination and 
review of the evidence of record.  The 
opinion must state whether any current 
mental disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to the veteran's service-connected 
disabilities, which consist of bilateral 
knee disabilities, chronic low back 
strain, minimal disc herniation with 
anterior thigh numbness, and scars 
related to right knee surgery.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

3.  The veteran should also be afforded a 
VA examination by a medical professional 
with appropriate expertise to determine 
whether or not the veteran's claimed 
sleep apnea is etiologically related to 
his military service.  The examiner's 
opinion should discuss the relevance of 
the comments made by the veteran's 
comrade in a January 2007 statement, and 
the relevance of other pertinent factors, 
including the veteran's habitus, and the 
lapse of time between the end of the 
veteran's service in 1972 and the initial 
diagnosis of sleep apnea.  

The examiner must provide a medical 
opinion, based on his/her examination and 
review of the evidence of record, whether 
the veteran's sleep apnea is more likely 
than not, at least as likely as not, or 
less likely than not related to the 
veteran's military service.    

A complete rationale should be given for 
all opinions and conclusions expressed.  
Any indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


